Case 20-41308        Doc 413       Filed 04/30/20 Entered 04/30/20 13:09:56                 Main Document
                                               Pg 1 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                        St Louis Division

 IN RE BANKRUPTCY OF:                                       )
                                                            )
         Foresight Energy LP, et al                         )       Chapter 11
                                                            )       20-41308-kass
                                           Debtors          )       Jointly Administered

        COMBINED NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         Please take notice and be advised that the undersigned hereby appears as counsel for Illinois
 Methane LLC and Illinois Minerals LLC, with offices at:
         Illinois Methane LLC                                       Illinois Methane LLC
         Illinois Minerals LLC                                      Illinois Minerals LLC
         c/o George S DeMier Manager                                c/o Chris A. Mitchell Manager
         1380 E 29th St                                             1239 County Road 1500 N
         Tulsa OK 94114-5302                                        Carmi IL 62821-4600

 Both Illinois Methane LLC and Illinois Minerals LLC have interests in the bankruptcy involving
 Williamson Energy LLC, Debtor in 20-41327, as the holder of executory contracts and deed covenants
 requiring annual payment of delay rentals on coal rights Debtor obtained from Old Ben Coal Company.
 Pursuant to Rule 9007, Rule 9010, and Rule 2002 of Bankruptcy Procedure, the undersigned respectfully
 requests that all notices hereafter given or requested to be given and all papers served or required to be
 served in this case, be given and served upon:
                                  James L. Van Winkle
                                  Van Winkle & Van Winkle
                                  301 S Jackson St.
                                  PO Box 337
                                  McLeansboro IL 62859-0337
                                  Ph 618 643 4396
                                  Fax 618 643 4241
                                  E-mail: ripvan@vwvwlaw.com

         Please be advised and take further notice that the foregoing request includes not only the notices
 and papers referred to in the rules specified above, but also includes, without limitation, orders and notices
 of any application, motion, petition, pleading, request, complaint or demand, whether formal or informal,
 whether written or oral and whether transmitted or conveyed by mail, delivery, telephone, telex or
 otherwise.


                                                            /s/ James L. Van Winkle_____
                                                            James L. Van Winkle, attorney for
                                                            Illinois Minerals LLC and Illinois Methane LLC
Case 20-41308       Doc 413      Filed 04/30/20 Entered 04/30/20 13:09:56               Main Document
                                             Pg 2 of 3


 JAMES L. VAN WINKLE, #03124239, VAN WINKLE & VAN WINKLE, Attorneys at Law
 301 S. Jackson St., P.O. Box 337, McLeansboro, IL 62859-0337,
 Telephone: 618-643-4396, Telefax: 618-643-4241, E-Mail: ripvan@vwvwlaw.com
 vw file: 2020-096.1
  F:\ILLINOIS MINERALS\WILLIAMSON ENERGY BANKUPRTCY 2020960\DRAFT PLEADINGS 20200960\20200961 JLVW EOA FOR
 ILL METH AND ILL MIN IN 20-41308 BK CT E D MO.DOCX
Case 20-41308        Doc 413      Filed 04/30/20 Entered 04/30/20 13:09:56                Main Document
                                              Pg 3 of 3




                                      CERTIFICATE OF SERVICE

 The undersigned, a member of the firm of Van Winkle & Van Winkle certifies that a copy of the
 foregoing pleading was served upon the parties or attorneys of record of all parties to the above cause by
 enclosing the same in an envelope to such attorneys as disclosed by the pleadings of record herein, with
 postage fully prepaid, and/or by depositing said envelope in a U.S. Post Office Mail Box in
 McLeansboro, Illinois, and/or by CM/ECF e-mail to said persons at their stated email addresses, on the
 _____ day of April, 2020, to the following addresses:

 name of debtor=s attorney
 name of law firm
 street address
 city IL     Zip
 E-mail:

 Name of Trustee
 Address
 Address
 E-mail:




                                                  _/s/ James L. Van Winkle__________
                                                  James L. Van Winkle, attorney for



 JAMES L. VAN WINKLE, #03124239, VAN WINKLE & VAN WINKLE, Attorneys at Law,
 301 S. Jackson St., PO Box 337, McLeansboro IL 62859-0337,
 Telephone: 618-643-4396; Telefax: 618-643-4241, E-mail: ripvan@vwvwlaw.com
 F:\1 ALL FORMS\BANKRUPTCY\COMBINED ENTRY NOTICE FOR BANTERRA BANK.DOCX
